Allowable Subject Matter
Claims 19-21 and 23-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, of the closest prior arts Gorgen (US 20130242929 A1) discloses “A method performed by a node configured for use in a communication network, the method comprising: obtaining a message with … a destination address; determining whether … a forward route from the destination address to the source address has been established; and selectively transmitting the message on a backward route that is the reverse of the forward route, depending on the determining, wherein the forward route is established by a first protocol layer of the node…” in paragraphs 43 and 47. However, Gorgen does not explicitly disclose that the ACK message contains “a source address” determining that “the message is a type of message that is sent in response to a different message routed from the destination address to the source address”, nor “and wherein a second protocol layer of the node that is lower than the first protocol layer determines whether to transmit the message on the backward route”. Iwao (US 20120106552 A1) discloses the ACK message contains “a source address” in paragraph 258; discloses determining that “the message is a type of message that is sent in response to a different message routed from the destination address to the source address” in paragraph 343, discloses “and wherein a second protocol layer … determines whether to transmit the message on the backward route” in paragraph 234; and would be obvious for one of ordinary skill in the art to combine with Gorgen because doing so enhances system flexibility, thus allowing for improved optimization to the specific network conditions and requirements, and thus enhances overall service quality. However, Iwao also does not disclose that “a second protocol layer of the node that is lower than the first protocol layer” and that this is used to determine “whether to transmit the message on the backward route”. Rather, the current combination has the second layer above the first and the examiner believes it would not be obvious for one of ordinary skill in the art to switch as this would require significant modifications to the invention. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 19 obvious, over any of the prior art of record, alone or in combination. Claims 20-21 and 23-30 depend on claim 19 and are allowable based on their dependence. Claims 31-32 are similar to claim 19 and are allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412